The court ordered a copy to be furnished the def’dt. at his own *437expense, and said they would stay proceedings in the cause, until it was made out, or otherwise compel the plff. to furnish it. The deft, must necessarily have a copy, to enable him to plead; for if he sets the bond out in his plea, he must do so correctly, or the plff. *438may pray an enrolment and demur. The present prayer for an enrolment, does not come at a proper time, nor from the proper party; but the court will direct a copy to be given, which is all the „ *439def’dt. needs to enable him to plead. He may then place the bond on record or not, as he pleases.
Wootten, for plaintiff.
Layton, for defendant.